Citation Nr: 1411279	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-connected degenerative joint disease of the left acromioclavicular (AC) joint, post clavicle fracture, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from to February 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in which the evaluation of 20 percent for degenerative joint disease of the left AC joint, post clavicle fracture, was continued.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain a new VA examination to assess the current nature and severity of the Veteran's service-connected degenerative joint disease of the left AC joint, post clavicle fracture (hereinafter, left shoulder disability) .

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  Here, the Veteran has alleged that his left shoulder disability has worsened since his last VA examination in 2008.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.).

At his most recent VA examination in November 2008, the Veteran indicated he had constant pain in his shoulder and weakness in the left arm lifting anything overhead.  He stated that his symptoms were getting progressively worse.  Stiffness was noted as were moderate flare-ups of joint disease on a weekly basis.  The examiner summarized the general joint condition noting bony joint enlargement, deformity, malalignment, tenderness, painful movement, weakness and guarding of movement.

The Veteran indicated in his September 2010 Form 9 that he did not think the VA examiner who authored the 2008 examination report "understood the pain" he has.  At his hearing before the Board in 2012, the Veteran's requested a remand for a new examination given his feeling that the examination from 2008 was too old to determine an accurate rating.  The Veteran also seeks extra-schedular consideration "due to the fact that from the elbow up that arm doesn't move hardly."  The Veteran stated he had trouble reaching out to grab anything and that often he had to hold his arm close to his body to relieve pressure and pain.  He believes his shoulder condition is deteriorating and the pain continues to become progressively worse.

Diagnostic Code (DC) 5003 provides that degenerative joint disease (a.k.a. arthritis) that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Additionally, the Board can assess and rate the Veteran's left shoulder disability under DCs 5200 to 5203, which discuss the shoulder and arm.  See 38 C.F.R. § 4.71a, 5200-5203.  

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a , normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.  In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the relevant time period for evidence that must be addressed in the adjudication of this appeal begins October 14, 2007, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. §3.400(o) (2) (2013).  It is important to attempt to retrieve all outstanding treatment records from October 2007 to the present, as they may offer a better overall picture of the current severity of the Veteran's left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any outstanding VA treatment records.  If none exist, provide a notation of such finding.

2.  Contact the Veteran regarding any private treatment he may have received for his left shoulder disability since October 2007.  Acquire the necessary releases and attempt to obtain such records, if any, and associate them with the claims file.  All attempts to retrieve any available records should be recorded in the record and the Veteran should be notified.  If no records exist, provide a notation of such finding.

3.  After associating any available treatment records with the claims file, schedule the Veteran for a new VA examination to determine the current nature and severity of his degenerative joint disease left acromioclavicular (AC) joint, post clavicle fracture.

Send the claims folder to the examiner for review in conjunction with the examination.  

All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.

The examination should include range-of-motion testing. The examiner should report at what point (in degrees) pain is elicited and include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.

The examiner should specifically state if there is limitation of motion of the arm at shoulder level; midway between side and shoulder level; or to 25 degrees from the side.  All functional losses due to pain, etc., should be equated to additional loss of motion (beyond what is shown clinically). The examiner should also comment on any impairment of the humerus, clavicle or scapula, including any ankylosis, guarding, dislocation, nonunion (with or without loose movement), or malunion.

The examiner should also provide an opinion concerning the impact of this disability on the Veteran's daily activities and ability to work.

The RO should ensure that all information required for rating purposes is provided by the examiner.

4.  When the development requested has been completed, the case should be reviewed by the RO.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


